DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is in response to communications filed on 02/24/2022.
Claims 1-3, 7-10, and 15-16 have been amended. There are no cancelled/ new claims.
Claims 1-20 are presented for examination. and remain pending in this application.

Response to Arguments Regarding Claim Objections
In the non-final office Action mailed on 12/08/2021, claims 1, 7-8, 10 and 14-15 were objected to due to minor informalities. In the response filed on 02/24/2022, applicant amends the claims to obviate the objections. These amendments are acceptable, and as a result, the respective claim objections made in the non-final Office Action mailed 11/15/2021 have been withdrawn.

Response to Arguments Regarding Double Patenting Rejections
Applicant’s arguments, see page 10 of REMARKS, filed 02/24/2022, with respect to the rejection(s) of claim(s) under Double Patenting have been fully considered, but they are not persuasive. Applicant argues that “the claim amendments overcome the provisional obviousness-type double patenting rejection over Application No. 17/233,070” (see page 10 of REMARKS). However, examiner disagrees, and contends that the claimed subject matter in the instant application and in the co-pending application No. 17/233,070 are substantially similar. Please see the Double Patenting Rejections below.

Response to Arguments Regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to the 35 U.S.C. §103 Rejections (see page 10-11 of REMARKS, filed 02/24/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12 and 14-19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5,7 and 10 of co-pending application No. 17/233,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are anticipated by the corresponding claims of the co-pending application, as shown in the table below:
Current Application (No. 17/233,060)
Co-Pending Application No. 17/233,070
Claim 1: 
A system comprising an automation platform and one or more end user systems, the automation platform comprising a processor and memory and configured to: 
generate a communication based, at least in part, on input from a rules engine and one or more communication templates; 
modify content of the generated communication, generating a modified communication; 




transmit, using one or more communication channels, the modified communication to the one or more end user systems; 
monitor the one or more end user systems for a response communication to the transmitted communication;
identify one or more commonalities in the monitored communications; 
display a task automation prompt in response to the identifying of the one or more commonalities; and 
create a new communication template in response to receiving a selection to the task automation prompt
Claim 1: 
A system comprising an automation platform and one or more end user systems, the automation platform comprising a processor and memory and configured to: 
generate a communication based, at least in part, on input from a rules engine and one or more communication templates; 
modify content of the generated communication, generating a modified communication; 
revise the one or more communication templates to include one or more modifications made to the content of the generated communication; 
transmit, using one or more communication channels, the modified communication to at least one of the one or more end user systems;
monitor communications to the at least one or more end user systems;

identify one or more commonalities in the monitored communications; 
display a task automation prompt in response to the identifying of the one or more commonalities; and 
create a new communication template in response to receiving a selection to the task automation prompt.
Claim 2: 
The system of Claim 1, further comprising the automation platform: 
revising the one or more communication templates to include one or more modifications made to the content of a generated communication.
Claim 1: 
…

revise the one or more communication templates to include one or more modifications made to the content of the generated communication; …
Claim 3: 
The system of Claim 1, further comprising the automation platform: 




assigning one or more sentiment scores assessing a degree of positive or negative emotional content to the one or more response communications transmitted by the one or more end user systems; and 
modifying an updated communication based on the one or more assigned sentiment scores.
Claim 4: 
The system of Claim 1, further comprising the automation platform: 
detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; 
assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and 

modifying the one or more subsequent communications based on the one or more assigned sentiment scores.
Claim 4: 
The system of Claim 1, further comprising the automation platform: 
generating a survey comprising one or more survey communications; and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels.
Claim 5:
The system of Claim 1, further comprising the automation platform: 
generating a survey comprising one or more survey communications; and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels.
Claim 5: 
The system of Claim 1, further comprising the automation platform: 
generating a communication campaign comprising one or more interrelated communications; and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
Claim 6: 
The system of Claim 1, further comprising the automation platform: 
generating a communication campaign comprising one or more interrelated communications; and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
Claim 7: 
The system of Claim 1, wherein at least one of the one or more communication channels comprises a communication channel selected from a group consisting of: a voice channel; a video channel; an email channel; a text channel; and a chat channel.
Claim 7: 
The system of Claim 1, wherein at least one of the one or more communication channels comprises a communication channel selected from of: a voice channel; a video channel; an email channel; a text channel; and a chat channel.


Regarding claims 8-12 and 14-19, although the claims at issue are not identical, they are obvious variants of each other, and are not patentably distinct from each other because all of the limitations of the method claims (Claims 8-12 and 14) and corresponding non-transitory computer-readable storage medium claims (Claims 15-19) in the instant application are met with respect to system claims of the co-pending application No. 17/233,070. In addition, the co-pending application No. 17/233,070 discloses corresponding method claims (Claims 8 and its dependent claims) and non-transitory computer readable storage medium claim (Claim 15 and its dependent claims).

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 13 and 20  provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending application No. 17/233,070 in view of Smola et al. (hereinafter, Smola, US 20060059160 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the co-pending application.
Regarding claim 6, co-pending application No. 17/233,070 discloses the system of claim 1, as set forth above. Co-pending application No. 17/233,070 does not explicitly disclose generating a workflow pipeline visualization illustrating one or more modified communications, response communications, and updated communications transmitted between the automation platform and the one or more end user systems; and displaying the workflow pipeline visualization on an output device.
However, Smola discloses generating a workflow pipeline visualization illustrating one or more modified communications, response communications, and updated communications transmitted between the automation platform and the one or more end user systems (see [0060; also see [0081]; thread view for messages associated with a profile is updated with each new message. The thread view may display the full history of the two-way subscriber conversation… Visual icons and cues may be used to show 1) the Thread Status as described above and/or 2) if a draft requires completion. In one embodiment, all types of messages in a given thread are shown in reverse chronological order (i.e., most recent thread updates at top of view; also see [0094]); and 
displaying the workflow pipeline visualization on an output device (see [0081] and [0094] in view of Fig.7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smola with co-pending application No. 17/233,070 to generate a workflow pipeline visualization illustrating one or more modified communications, response communications, and updated communications transmitted between the automation platform and the one or more end user systems; and displaying the workflow pipeline visualization on an output device.
One of ordinary skill in the art would have been motivated to allow subscribers and non-subscribers to optimize their communication with other members (Smola: [0061]).

As for Claims 13 and 20.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (herein as, Foss, US 20190108487 A1) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1).

Regarding claim 1, Foss discloses a system (see Fig.1:100; also see [0021]; system 100 utilizes a distributed computing framework) comprising an automation platform (see [0029]; also see [0032] in view of Fig.2:200; also see Fig.3:250; automatically populating response message; also see [0065]; the and one or more end user systems (see Fig.1:102 in view of [0021]; also see [0059]; After the message text is populated in the message text window 314, the server system 250 may, at block 274, transmit the message to a network address associated with the appropriate recipient), the automation platform (see Fig.2:200; also see Fig.3:250) comprising a processor (see Fig.2:202) and memory (see Fig.2:206) and configured to: 
generate a communication (see message text populated in the message text window 314 in Fig.7) based, at least in part, on input from a rules engine and one or more communication templates (see message template in Fig.6-7; also see [0055]-[0056] in view of Fig.4:262-272; The message template window 310 may include a drop-down menu 312 that provides selectable options for the fulfiller to choose when preparing a message to the requestor (or other member) associated with the activity. Referring again to the tuition reimbursement example, the server system 250 may provide selectable options to generate a pre-defined message for when incorrect receipts are received, when accurate receipts are received, or when a resolution with regard to the reimbursement is determined);
modify content of the generated communication, generating a modified communication (see [0058]; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient; also see [0062]; custom message entry may include message text input entirely by a user or a selected pre-defined message template that has been modified by a user);
transmit (see Fig.4:274), using one or more communication channels, the modified communication (see [0058]; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient; also see custom message entry in Fig.4:276) to the one or more end user systems (see [0059]; After the message text is populated in the message text window 314, the server system 250 may, at block 274, transmit the message to a network address associated with the appropriate recipient); 
monitor the one or more end user systems for a response communications to the transmitted communication (see [0046]; the server system 250 may monitor the response messages created and transmitted to a requestor or a member associated with an activity to identify common messages); 
identify one or more commonalities in the monitored communications (see [0046]; the server system 250 may monitor the response messages created and transmitted to a requestor or a member associated with an activity to identify common messages; also see [0051]; also see [0062]-[0065] in view of Fig.9:326; the server system 250 determines whether the custom message entry received at block 322 occurs more than a threshold amount of times (step 326). That is, the server system 250 may determine whether the number of instances in which the custom message text is identified in the database 108 or the like exceeds a certain threshold number of instances. By employing the method 320, the server system 250 may automatically identify messages that may be well suited as pre-defined message templates); and
create a new communication template (see [0065]; add the custom message entry to the pre-defined message templates).
Although, and as set forth above, Foss teaches monitor the one or more end user systems for a response communications to the transmitted communication; identify one or more commonalities in the monitored communications; and create a new communication template (see [0046], [0062]-[0065]), Foss does not explicitly teach display a task automation prompt in response to the identifying of the one or more commonalities; and create a new communication template in response to receiving a selection to the task automation prompt.
Doster teaches display a task automation prompt in response to the identifying of the one or more commonalities ([0012]-[0013]; an intelligent methodology for automating tasks by collecting information relating to what a user does during their normal work operations. This sequence of events is collected, the underlying data is parsed, and analyzed. The mechanisms of the illustrated embodiments look for patterns of events that lead to the same future action … The mechanisms of the illustrated embodiment then monitor for similar events, and query the user to determine if the user wishes for these mechanisms to issue the expected action to take place; also see [0027]; In step 312, the method 300 .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doster with Foss to display a task automation prompt in response to the identifying of the one or more commonalities.
One of ordinary skill in the art would have been motivated to assist in making common tasks simpler by possible automation based on commonalities (see Doster: [0016] in view of [0003]).
Foss (modified by Doster) does not explicitly teach create a new communication template in response to receiving a selection to the task automation prompt.
Downs teaches create a new communication template in response to receiving a selection to the task automation prompt (see [0012]; component template for the first duplicated content is created and stored responsive to receipt of data indicative of a user instruction to create the component template; also see [0047]; a user that views the display 420 of the user notice at the client computing device may interact with a user interface the device to formulate a user instruction to create a component template for the duplicated text content 418, and to cause the client computing device to send user instruction data 422 to system 102. Upon receipt of the user instruction data 422, system 102 creates and causes a storage of a component template 424 for the duplicated text content. In certain examples, system 102 may causes the created template 424 to be stored at a database; also see [0055] in view of Fig.10:1006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Downs with Foss and Doster to create a new communication template in response to receiving a selection to the task automation prompt.
One of ordinary skill in the art would have been motivated to reduce costs, save time, and/or increase quality during creation and maintenance of template libraries (see Downs: [0017]).

As for Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer-readable storage medium embodied with software (see Foss [0036]) form to carry out the steps of claim 1, rather than the system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claim 2, Foss (modified by Doster and Downs) discloses the system of claim 1, as set forth above. In addition, Foss further discloses the automation platform revising the one or more communication templates to include one or more modifications made to the content of a generated communication (see [0063]-[0065]; server system 250 may determine whether the number of instances in which the custom message text is identified in the database 108 or the like exceeds a certain threshold number of instances…If the number of instances does exceeds the threshold, the server system 250 may proceed to block 328 and add the custom message entry to the pre-defined message templates… automatically updating the pre-defined message templates based on dynamic use of custom messages).

As for Claims 9 and 16, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Regarding claim 7, Foss (modified by Doster and Downs) discloses the system of claim 1, as set forth above. In addition, Foss further discloses wherein at least one of the one or more communication channels comprises a communication channel selected from a group consisting of: 
a voice channel; 
a video channel; 
an email channel; 
a text channel (see Fig.8:316, also see Abstract and last sentence of [0046]; server system 250 may receive modifications to the message text and may then transmit the resulting message to the appropriate member); and 
a chat channel. 

As for Claim 14, the claims do not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7.

Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (herein as, Foss, US 20190108487 A1) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1) in view of Gorny (US 20170270099 A1, hereinafter, Gorny_2017).

Regarding claim 3, Foss (modified by Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by Doster and Downs) does not discloses assigning one or more sentiment scores assessing a degree of positive or negative emotional content to the one or more response communications transmitted by the one or more end user systems; and modifying an updated communication based on the one or more assigned sentiment scores.
Gorny_2017 discloses the automation platform: 
assigning one or more sentiment scores assessing a degree of positive or negative emotional content to the one or more response communications transmitted by the one or more end user systems (see [0057]-[0059] in view of Fig.4:406; analyze communication data 206 to determine a sentiment score of users associated with customers 120 and/or representatives associated with service centers 140 and provides the sentiment score to service centers 140…a sentiment of the language used in the communication activity between one or more customers 120 and a representative of one or more service centers 140, is scored based on a continuous sequence of n items for a given sequence of the communication activity… Continuing with this example, the adjacent words “getting choppy audio” are determined to be negative and a negative score is associated with the sequence of words); and 
modifying an updated communication based on the one or more assigned sentiment scores (see [0063]; given enough ratings, a predictive model of future communications will be custom built for that specific customer; also see [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2017 with Foss, Doster and Downs to assign one or more sentiment scores assessing a degree of positive or negative emotional content to the one or more response communications transmitted by the one or more end user systems; and modify an updated communication based on the one or more assigned sentiment scores.
One of ordinary skill in the art would have been motivated to increase customer satisfaction levels and build better customer relationships while addressing the customer's emotional needs (Gorny_2017: [0013]).

As for Claims 10 and 17, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Claim(s) 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (herein as, Foss, US 20190108487 A1) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1) in view of Gorny (US 20190057393 A1, hereinafter, Gorny_2019).

Regarding claim 4, Foss (modified by Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by Doster and Downs) does not discloses generating a survey comprising one or more survey communications; and transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels.
Gorny_2019 teaches the automation platform (see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks):
generating a survey comprising one or more survey communications (see [0033]; surveys allow a marketer of one or more entities 130 to design, create and manage surveys to obtain relevant feedback from one or more end user systems 140); and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels (see [0033]; surveys allow a marketer of one or more entities 130 to design, create and manage surveys to obtain relevant feedback from one or more end user systems 140; also see [0018] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2019 with Foss, Doster and Downs so that the automation platform: generates a survey comprising one or more survey communications; and transmits the one or more survey communications to the one or more end user systems using the one or more communication channels.
One of ordinary skill in the art would have been motivated to be able to obtain relevant feedback from one or more end user systems (Gorny_2019: [0072]).

Regarding claim 5, Foss (modified by Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by Doster and Downs) does not discloses generating a communication campaign comprising one or more interrelated communications; and transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
Gorny_2019 teaches the automation platform (see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks):
generating a communication campaign comprising one or more interrelated communications (see [0033]; Email marketing provides the marketer several tools to design, create and send out emails over communication channels 150 pertaining to marketing campaigns); and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels (see [0033]; Email marketing provides the marketer several tools to design, create and send out emails over communication channels 150 pertaining to marketing campaigns; also see [0018] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2019 with Foss, Doster and Downs so that the automation platform: generates a communication campaign comprising one or more interrelated communications; and transmits the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
One of ordinary skill in the art would have been motivated to enable a company to capture sentiments such as a customer's likelihood of recommending products or services and the customer's overall satisfaction, which trigger marketing and service strategies of the company (Gorny_2019: [0011]).

As for Claims 11-12 and 18-19, the claims do not teach or further define over the limitations in claims 4-5. Therefore, claims 11-12 and 18-19 are rejected for the same reasons as set forth in claims 4-5 respectively.

Claim(s) 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (herein as, Foss, US 20190108487 A1) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1) in view of Smola et al. (hereinafter, Smola, US 20060059160 A1).

Regarding claim 6, Foss (modified by Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by Doster and Downs) does not discloses generating a workflow pipeline visualization illustrating one or more modified communications, response communications, and updated 
Smola discloses generating a workflow pipeline visualization illustrating one or more modified communications, response communications, and updated communications transmitted between the automation platform and the one or more end user systems (see [0060; also see [0081]; thread view for messages associated with a profile is updated with each new message. The thread view may display the full history of the two-way subscriber conversation… Visual icons and cues may be used to show 1) the Thread Status as described above and/or 2) if a draft requires completion. In one embodiment, all types of messages in a given thread are shown in reverse chronological order (i.e., most recent thread updates at top of view; also see [0094]; examiner articulates unsent draft messages correspond to one or more modified communications; two-way subscriber conversation correspond to response communications; examiner also articulates that the updated new messages in the thread correspond to updated communications transmitted between the automation platform and the one or more end user systems); and 
displaying the workflow pipeline visualization on an output device (see [0081] and [0094] in view of Fig.7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smola with Foss, Doster and Downs to generate a workflow pipeline visualization illustrating one or more modified communications, response communications, and updated communications transmitted between the automation platform and the one or more end user systems; and displaying the workflow pipeline visualization on an output device.
One of ordinary skill in the art would have been motivated to allow subscribers and non-subscribers to optimize their communication with other members (Smola: [0061]).

As for Claims 13 and 20, the claims do not teach or further define over the limitations in claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 6.
Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moturu et al. (US 20170213007 A1) discloses determining a communication schedule specifying a target geographical location for transmission of automated communications derived from the automated communication templates based on a location identified with frequent digital communication behavior from the user.
Rabinovich et al. (US 20170277833 A1) teaches automatically selecting a message template corresponding to the one or more detected patterns.
Grajewski et al. (US 20200167416 A1) teaches dynamic template, which once selected, forms the message body and is enriched by the data points corresponding to the dynamic fields.
Jersin et al. (US 20190197487 A1) discloses message templates that may be edited/saved.
ANTONELLI et al. (US 20120170571 A1) teaches system and method for dynamic template updating for compressed messages.
Bellows et al. (US 20130036138 A1) discloses method wherein users select a template and, based on the selection, an e-mail with a format conforming to the selected template is automatically generated.
Singh et al. (US 20180024986 A1) teaches that changes in the message structure are automatically incorporated to learn new templates through sub-templates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453